Citation Nr: 1623025	
Decision Date: 06/08/16    Archive Date: 06/21/16

DOCKET NO.  10-10 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an effective date prior to December 10, 2007 for the award of service connection for posttraumatic stress disorder (PTSD), to include on the basis of clear and unmistakable error (CUE) in the May 2003 rating decision that initially denied service connection for PTSD.

2.  Entitlement to an initial rating in excess of 30 percent prior to January 20, 2015, and in excess of 50 percent thereafter for PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to January 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which granted service connection for PTSD and assigned an initial 10 percent rating, effective December 10, 2007.  The Veteran perfected an appeal with respect to the propriety of the initially assigned rating and effective date.

Regarding the Veteran's initial rating claim, during the course of the appeal, an April 2009 rating decision recharacterized the Veteran's PTSD claim to include "also claimed as major depression disorder" and increased the rating to 30 percent as of November 12, 2008.  Thereafter, a February 2010 rating decision awarded an effective date of December 10, 2007 for the assignment of the 30 percent rating.  

The Board notes that, in his February 2010 substantive appeal (VA Form 9), the Veteran requested a Board hearing by video-conference before a Veterans Law Judge.  In a March 24, 2014 letter, the Veteran was advised that his hearing had been scheduled for June 2014.  Thereafter, on March 31, 2014, VA received a statement from the Veteran indicating that he would be present for his scheduled hearing.  Such document was accompanied by a cover letter from his representative that referenced the Veteran's submission and stated that he desired a Decision Review Officer (DRO) hearing.  However, there is no indication that the Veteran ever requested a DRO hearing and, in fact, the referenced communication specifically addressed the Veteran's scheduled Board hearing.  Therefore, the Board finds that such statement by the Veteran's representative was made in error.  

Moreover, in June 2014, the Veteran testified at a video-conference hearing held before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

In September 2014, the case was remanded for additional development and has been returned to the Board for further appellate review.  

In a February 2015 rating decision, the Veteran's rating for PTSD was increased to 50 percent, effective January 20, 2015.  As the increase did not satisfy the appeal in full, however, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the issue has been recharacterized as reflected on the title page.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board sincerely regrets another remand of this matter, the development directed by the Board in its last remand was not accomplished. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  For the reasons noted below, the Board finds that the AOJ did not comply with the Board's September 2014 remand directives.  Therefore, the matter must be remanded to ensure compliance.  Id.  

In the September 2014 remand, the Board noted that, as relevant to the Veteran's claim for an earlier effective date for the award of service connection for PTSD, the October 2008 rating decision on appeal assigned an effective date of December 10, 2007, based on the fact that such was the date that VA first received the Veteran's application to reopen his claim following a final disallowance in May 2003.  In this regard, the Board observes that the Veteran argued that the effective date for service connection for PTSD should have been assigned as of the date he initially filed his claim for such disability, i.e., September 30, 2002, as the May 2003 denial was clearly and unmistakably erroneous and he has had continuous psychiatric symptoms since separation from service.

The record reflects that, in the May 2003 rating decision, the RO denied service connection for PTSD based on the fact that there was no confirmed military stressor.  In reaching such decision, the RO considered the Veteran's service personnel and treatment records, which failed to denote combat, and post-service VA treatment records, which revealed a diagnosis of PTSD.  Specifically, the Board noted that an August 2002 record reflects that such diagnosis was assigned based, in part, on the Veteran's report of a traumatic event in which he described taking incoming fire while aboard a ship and, on one occasion, the ship was hit and one man drowned.   The RO specifically determined that the Veteran's military records did not show that he was involved in combat and he did not respond to the RO's November 2002 development letter requesting information about his stressor(s).  

In May 2003, the Veteran was advised of the decision and his appellate rights; however, he did not appeal such decision.  Furthermore, no additional evidence pertaining to such claim was received prior to the expiration of the appeal period stemming from the May 2003 rating decision.  38 C.F.R. § 3.156(b).  Thereafter, in December 2007, the RO received the Veteran's application to reopen his claim for service connection for PTSD.  In connection with such claim, in June 2008, the Veteran submitted a detailed stressor statement in which he described a traumatic event that occurred in September 1967 where his ship was fired upon.  Thereafter, in July 2008, the RO verified such stressor.  Such verification was based on the fact that the Veteran's service personnel records showed that he served onboard the U.S.S. Saint Paul from November 1964 to February 1968 as a radioman and documents received from the National Archives and Records Administration (NARA) revealed that such ship was hit in September 1967 when a shell struck her starboard bow.  Additionally, an August 2008 VA examination and September 2008 opinion supported a diagnosis of PTSD.  Thereafter, the October 2008 rating decision granted service connection for PTSD.  

The Board observed that the provisions of 38 C.F.R. § 3.156(c)(1) provide that, at any time after VA issues a decision on a claim, if it receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim. Such records include service records that are related to a claimed in-service event. This regulation does not apply to records that VA could not have obtained when it decided the claim because they did not exist or because the claimant failed to provide sufficient information for VA to identify and obtain the records. Id. at (c)(2). An award made based all or in part on the records identified by paragraph (c)(1) is effective on the date entitlement arose or the date VA received the previously denied claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously denied claim.  Id. at (c)(3).

Such regulation essentially establishes that, where an initial claim is denied due to the lack of evidence of an in-service event, but is later granted based all or in part on subsequently acquired service records establishing the in-service event and a nexus between the in-service event and the current disability, the claimant is entitled to a retroactive evaluation of the disability to assess the proper effective date, which would be the date of the original claim or the date entitlement otherwise arose, whichever is later.  Id.; Vigil v. Peake, 22 Vet. App. 63, 66-67 (2008).  In this sense, the original claim is not reopened, rather, it is reconsidered and such serves as the date of the claim and the earliest date for which benefits may be granted.

However, as noted by the Board in the September 2014 remand, the RO did not consider the provisions of 38 C.F.R. § 3.156(c) in adjudicating the Veteran's earlier effective date claim.  Therefore, as it appears that the grant of service connection for PTSD was predicated, in part, on the NARA records showing that the Saint Paul received incoming fire, the Board determined that a remand was necessary in order for the AOJ to consider the applicability of 38 C.F.R. § 3.156(c) and Vigil, supra, in readjudicating the Veteran's claim for an earlier effective date for the grant of service connection.

Specifically, in the readjudication of the Veteran's earlier effective date claim, the AOJ was directed to specifically consider the applicability of 38 C.F.R. § 3.156(c) and Vigil, supra, in addressing the finality of the May 2003 rating decision.  Additionally, if such is determined to be final, the AOJ should then consider whether such contains CUE as alleged by the Veteran in his November 2008 notice of disagreement and at the June 2014 Board hearing.  Specifically, he claims that the RO failed to properly consider the information contained in his service personnel records in determining that he was not involved in combat as his stressor involving incoming fire in September 1967 was subsequently verified by documentation obtained by the RO via NARA.  Furthermore, he testified that he did in fact fill out the form and indicated that the RO should review his VA physician's references (see August 2002 treatment record).  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case, which includes notice of the laws and regulations governing CUE claims.   

On remand, the Veteran's earlier effective date claim was readjudicated in a February 2015 supplemental statement of the case.  In the section pertaining to the pertinent laws and regulations, such included 38 C.F.R. § 3.105(a), which pertains to the revision of decisions based on error (i.e., the laws and regulations governing CUE claims).  Additionally, in the reasons and bases for the continued denial of the claim, the AOJ determined that the May 2003 rating decision was final and there was no CUE in such decision.  In this regard, the AOJ indicated that the Veteran did not provide stressor information in response to a November 2002 letter and, while service personnel records were received in December 2002, such failed to show sufficient information or evidence to support the verification of a stressor.  

However, the AOJ failed to consider the applicability of 38 C.F.R. § 3.156(c) and Vigil, supra, in addressing the finality of the May 2003 rating decision as specifically directed by the Board in the September 2014 remand.  Consequently, a remand is necessary in order for the AOJ to do so.

Furthermore, with regard to the Veteran's initial rating claim, the Board finds that such claim is inextricably intertwined with his earlier effective date claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  As such, Board consideration of the merits of the Veteran's initial rating claim is deferred pending the AOJ's readjudication of his earlier effective date claim. 

Accordingly, the case is REMANDED for the following action:

The Veteran's claims should be readjudicated based on the entirety of the evidence.  With regard to the earlier effective date claim, the AOJ should specifically consider the applicability of 38 C.F.R. § 3.156(c) and Vigil, supra, in addressing the finality of the May 2003 rating decision.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

